    Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 1 of 7

                                                                                                           FILED
                                                                                                John E. Triplett, Acting Clerk
                                                                                                 United States District Court

                         IN THE UNITED STATES DISTRICT COURT                                 By MGarcia at 2:52 pm, Jul 07, 2020

                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 BRUNSWICK DIVISION


    VERNON MARCUS COLEMAN,

                  Petitioner,                                      CIVIL ACTION NO.: 2:19-cv-89

          v.

    WARDEN LINDA GETER, 1

                  Respondent.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court on Petitioner Vernon Coleman’s (“Coleman”) failure

to comply with the Court’s October 21, 2019 Order and this Court’s Local Rules. Doc. 7. For

the following reasons, I RECOMMEND the Court DISMISS without prejudice Coleman’s 28

U.S.C. § 2241 Petition, doc. 1, for failure to follow this Court’s Order and Local Rules, DENY

as moot Respondent’s Motion to Dismiss, doc. 12, DIRECT the Clerk of Court to CLOSE this

case and enter the appropriate judgment of dismissal, and DENY Coleman leave to appeal in

forma pauperis. 2 I DENY as moot Coleman’s Motion to Stay. Doc. 4.



1
         The only proper respondent in a § 2241 case such as this is the inmate’s immediate custodian—
the warden of the facility where the inmate is confined. Rumsfeld v. Padilla, 542 U.S. 426, 434–35
(2004). As Linda Geter is the Warden at the Federal Correctional Institution in Jesup, Georgia, the Court
DIRECTS the Clerk of Court to update the docket and record of this case to reflect this change. Fed. R.
Civ. P. 25.
2
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
  Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 2 of 7



                                         BACKGROUND

        Coleman filed this 28 U.S.C. § 2241 action while he was housed at the Federal

Correctional Institution in Jesup, Georgia. Doc. 1. After he paid the requisite filing fee, the

Court directed service of Coleman’s Petition on October 21, 2019. Doc. 7. By this same Order,

the Court advised Coleman to notify the Court of any change in address and warned him that his

failure to do so would result in the dismissal of his cause of action. Id. at 2. In addition, this

Court’s Local Rules provide, “Each . . . pro se litigant has a continuing obligation to apprise the

Court of any address change.” Local R. 11.1.

        Respondent filed a Motion to Dismiss and stated Coleman’s projected release date was

May 4, 2020. Id. at 1. Indeed, Coleman was released from the Bureau of Prisons’ custody on

May 4, 2020. https://www.bop.gov/inmateloc/, search for Number 61180-019, Coleman, Vernon

(last visited July 7, 2020). However, Coleman did not inform this Court of any change in

address, as required. Doc. 7 at 2 (“Petitioner is cautioned that, while this action is pending, he

shall immediately inform this Court in writing of any change of address. Failure to do so will

result in dismissal of this case.”).

                                           DISCUSSION

        The Court must now determine how to address Coleman’s failure to comply with this

Court’s Order and Local Rules. For the reasons set forth below, I RECOMMEND the Court




678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Coleman that his suit is due to be dismissed. As indicated below, Coleman will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).



                                                  2
     Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 3 of 7



DISMISS without prejudice Coleman’s Petition and DENY Coleman leave to appeal in forma

pauperis.

I.      Dismissal for Failure to Follow This Court’s Order and Local Rules

        A district court may dismiss a petitioner’s claims sua sponte pursuant to either Federal

Rule of Civil Procedure 41(b) (“Rule 41(b)”) or the court’s inherent authority to manage its

docket. 3 Link v. Wabash R.R. Co., 370 U.S. 626 (1962); 4 Coleman v. St. Lucie Cty. Jail, 433

F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies, Ltd. v.

M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows for the

involuntary dismissal of a petitioner’s claims where he has failed to prosecute those claims,

comply with the Federal Rules of Civil Procedure or local rules, or follow a court order. Fed. R.

Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660, 2005

WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir.

1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of record, sua

sponte . . . dismiss any action for want of prosecution, with or without prejudice[,] . . . [based on]

willful disobedience or neglect of any order of the Court.” (emphasis omitted)). Additionally, a

district court’s “power to dismiss is an inherent aspect of its authority to enforce its orders and

ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205 F. App’x 802,

802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir. 1983)).




3
        Pursuant to Rule 1(b) of the Rules Governing Section 2254 Cases, the § 2254 Rules may be
applied to § 2241 petitions. Additionally, pursuant to Rule 12 of the § 2254 Rules, the Federal Rules of
Civil Procedure may apply to a habeas petition, to the extent the Civil Rules are not inconsistent with the
§ 2254 Rules.
4
        In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. Nonetheless, in the case at hand, the
Court advised Coleman his failure to comply with this Court’s Order would result in dismissal of this
action. Doc. 7 at 2.


                                                     3
  Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 4 of 7



       It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,

625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Taylor, 251 F. App’x at 620–21 (upholding

dismissal without prejudice for failure to prosecute, because plaintiffs insisted on going forward

with deficient amended complaint rather than complying, or seeking an extension of time to

comply, with court’s order to file second amended complaint); Brown, 205 F. App’x at 802–03

(upholding dismissal without prejudice for failure to prosecute where plaintiff failed to follow

court order to file amended complaint and court had informed plaintiff that noncompliance could

lead to dismissal).

       With Coleman having failed to update his address, as required, the Court cannot proceed

in this case. Moreover, Coleman was given notice of the consequences of his failure to follow

the Court’s Order, and Coleman has not made any effort to do so. Thus, the Court should




                                                   4
  Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 5 of 7



DISMISS without prejudice Coleman’s § 2241 Petition, doc. 1, for failure to follow this

Court’s Order and Local Rules and DIRECT the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Coleman leave to appeal in forma pauperis. Though

Coleman has not yet filed a notice of appeal, it would be appropriate to address that issue in the

Court’s order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not

taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Coleman’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Coleman in forma pauperis status on appeal.




                                                   5
  Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 6 of 7



                                          CONCLUSION

       For the above-stated reasons, I RECOMMEND the Court DISMISS without prejudice

Coleman’s 28 U.S.C. § 2241 Petition, doc. 1, for failure to follow this Court’s Order and Local

Rules, DENY as moot Respondent’s Motion to Dismiss, doc. 12, DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENY Coleman leave to

appeal in forma pauperis. I DENY as moot Coleman’s Motion to Stay. Doc. 4.

       The Court instructs any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.




                                                 6
  Case 2:19-cv-00089-LGW-BWC Document 18 Filed 07/07/20 Page 7 of 7



       The Court DIRECTS the Clerk of Court to mail a copy of this Report and

Recommendation to Plaintiff at his last known address and Respondent.

       SO ORDERED and REPORTED and RECOMMENDED, this 7th day of July, 2020.




                                   _____________________________________
                                   BENJAMIN W. CHEESBRO
                                   UNITED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                              7
